DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 26 and 27 are objected to, as they should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 18 each recite the subject matters of: at least one pad provided at each end of the at least one wiring; a chip flip-chip connected to the base material via a bump bonded to the at least one pad, wherein the resist part has a pad opening configured to expose the at least one pad bonded with the bump, and a circulation groove formed to be connected to the pad opening at one end as a connection end to the pad opening.  It may imply that, given that a wiring naturally has at least two ends, each of the naturally at least two ends of the recited wiring forms a pad exposed from pad opening of the recited resist; and both of the two pads of the at least wiring are connected to the chip; and/or both of the two pad openings at the two ends of the wiring are connected to respective circulation grooves.  However, full support for such recited/implied subject matters cannot be found in the instant disclosure, wherein, rather than each end, only one end of the wiring forms a pad, and only one end of the wiring has a pad opening that is connected to a circulation groove. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 each recite the subject matters of: at least one pad provided at each end of the at least one wiring; a chip flip-chip connected to the base material via a bump bonded to the at least one pad, wherein the resist part has a pad opening configured to expose the at least one pad bonded with the bump, and a circulation groove formed to be connected to the pad opening at one end as a connection end to the pad opening.      However, they each fail to clarify: whether only one end, or each end, of the recited wiring definitely has a pad exposed from a pad opening of the recited resist, given that a wiring naturally has at least two ends;   and/or  whether the recited chip is definitely connected to only one end, or both of the naturally at least two ends of the recited wiring;   and/or  whether only one pad opening, or both of the two pad openings at the two ends, of the wiring is/are definitely connected to one circulation groove or to respective circulation grooves.  
Claim 5 recites the subject matters of: an end of the circulation groove opposite to the connection end to the pad opening is positioned in a region at a fillet width or less of encapsulation resin sealing between the chip and the base material from a peripheral 
Claims 15 and 16 each recite the subject matters of “trap part”, but they each fail to clarify: what is definitely to be trapped inside the recited trap part.
Claim 16 recites the term of “second trap part”, but it fails to clarify: whether there is definitely a first trap part; and/or where is definitely a first trap part in the claimed invention; and/or whether it is definitely intended to depend on claim 1 or claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 17, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hori (US 6,153,930; of record).
Hori discloses an electronic component (particularly see Figs. 3-5 and/or 6C), comprising: a base material (10) having a main face; at least one wiring (11) formed on the main face of the base material; at least one pad (under 15) provided at each end of the at least one wiring on the main face of the base material; a resist part (12) formed to 
Regarding claims 6 and/or 7, in addition to what have been discussed above, it is further noted that, in the above device, at least a group of the pads are arranged in a line or two lines on the main face of the base material, and the pad opening is formed in a substantially groove shape (within 18) to transversely expose such group of the pads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18, insofar as being in compliance with 35b USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Deguchi (US 2014/0008679; of record), or, in the alternative, over Deguchi in view of Hori.
The disclosure of Hori is discussed as applied to claims 1-10 and 17 above.
Although Hori does not more expressly disclose that the chip can be an imaging device with a translucent member overlying thereon, it is well known in the art that, as 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known imaging chip and/or translucent member, such as that of Deguchi, into the component/package of Hori, so that a desired imaging/camera module would be obtained.
Or, in the alternative, it would also have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known chip mounting/sealing structure, such as that of Hori, into the imaging/camera module of Deguchi, so that an imaging/camera module with desired chip mounting/sealing structure therein would be obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-C are cited as being related to a camera module structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/Primary Examiner, Art Unit 2898